Citation Nr: 0948427	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-00 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, rated 40 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

A February 2006 rating decision granted service connection 
for radiculopathy of the left lower extremity, associated 
with service-connected lumbosacral strain, and assigned an 
initial 10 percent disability rating, both effective August 
21, 2005.  The Veteran did not appeal that decision.  


FINDINGS OF FACT

1.  The Veteran's flexion of the thoracolumbar spine is not 
less than 30 degrees; he does not have unfavorable ankylosis 
of the entire thoracolumbar spine; and any nerve root 
stretching is separately evaluated as 10 percent disabling 
for mild sciatic neuropathy of the left lower extremity.  

2.  The Veteran's only service-connected disabilities are a 
lumbosacral strain, rated 40 percent disabling; and 
radiculopathy of the left lower extremity, rated 10 percent 
disabling; for a combined disability rating of 50 percent.  

3.  The Veteran's service connected disabilities, alone, do 
not preclude him from securing or following substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 
4.40, 4.45, 4.59, Diagnostic Code (DC) 5237 (2009).  

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim which are: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The VCAA notice was intended to be 
provided before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with 
pre-adjudication VCAA notice as to the claim for a TDIU 
rating by RO letter, dated in April 2004, prior to the July 
2004 rating decision which is appealed.  He was notified of 
the evidence needed to substantiate the TDIU claim of service 
connection, namely, evidence of the inability to obtain or 
maintain a substantially gainful occupation due to service-
connected disability.  He was also notified that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records 
on his behalf.  

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment.  Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008).  

As to the claim for an increased rating for the service-
connected lumbosacral strain, the Veteran was afforded the 
appropriate VCAA notice by RO letter dated in December 2006.  
The Veteran was notified of the evidence needed to 
substantiate a claim for an increased rating.  He was 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  Also, he was notified 
of the evidence needed to substantiate a claim for an 
increased rating, that is, evidence of increased disability.  
He was also notified of how the VA determined disability 
ratings and effective dates.  

While the December 2006 VCAA letter was after the initial 
July 2004 adjudication, an error in failing to afford a 
preadjudication notice (timing-of-notice error) can be cured 
by notification followed by readjudication.  See Mayfield v. 
Nicholson, 499 F.3d at 1323-24; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. 
App. 112, 122-24 (2004).  In this case the notification was 
prior to readjudication of the claim in the supplemental 
statements of the case of June 2007 and August 2007.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); 
affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) 
(a SSOC serves as a readjudication decision).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) , aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran declined the opportunity to testify in support of 
his claims.  

The RO has obtained the Veteran's service treatment records 
and VA outpatient treatment records.  He was afforded VA 
rating examinations as to the severity of his service-
connected disabilities.  There is no indication that the 
Veteran has received any private treatment and, so, no such 
records are on file.  He has not identified any additionally 
available evidence for consideration in his appeal.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Rating Principles

 A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155.  Disabilities are viewed, and 
examinations are interpreted, historically, in order to 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more 
nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237, a lumbosacral 
strain is rated under a General Rating Formula for Diseases 
and Injuries of the Spine.  

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Plate V and Note 2 to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

Under the General Rating Formula, the criterion for the next 
higher rating, 50 percent, is unfavorable ankylosis of the 
thoracolumbar spine.  

Note 5 to the General Rating Formula provides that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which [] the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Under Note 1 of this General Rating Formula any objective 
neurologic abnormalities, including bowel or bladder 
impairment, are to be separately rated under the appropriate 
Diagnostic Code. 

Additionally, 38 C.F.R. § 4.71a, DC 5243 creates a Formula 
for Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes.  DC 5243 provides that, 
preoperatively or postoperatively, IVDS will be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25. 

A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 4 
weeks but no less than 6 weeks during the past 12 months.  A 
60 percent rating is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

Note 1 to the IVDS Rating Formula Based on Incapacitating 
Episodes states that an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  

When there is an approximate balance of positive and negative 
evidence the benefit of the doubt is to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  

Background

On VA spinal examination in May 2003 the Veteran complained 
of pain in the gluteal region.  He took Extra Strength 
Tylenol, as required.  He had restrictions due to his cardiac 
condition and not due to his back condition.  On physical 
examination he had severe spasm of the lumbar spinal muscles.  
Lumbar flexion was to 30 degrees, extension was to 10 
degrees, lateral rotation was to 15 degrees, and lateral 
bending was to 15 degrees.  Deep tendon reflexes were 
symmetrical.  His gait was stable.  The impression was a 
chronic lumbosacral strain/sprain syndrome with no evidence 
of fatigability or incoordination.  He was prone to 
fluctuations and progression of his symptoms.  It was not 
possible to predict the amount of dysfunction in the future.  

In November 2003 the Veteran's primary VA care physician 
reported treating the Veteran for insulin-dependent diabetes, 
congestive heart failure (CHF), tobacco dependence, gout, 
elevated cholesterol, high blood pressure, insomnia, low 
kidney function, alcohol abuse, back pain, painful numbness, 
and depression.  His medical conditions would prevent him 
from performing tasks that required heavy manual labor.  

An undated statement from a former employer reflects that the 
Veteran had been employed full-time from 1978 to 1982 
performing welding. 

In VA Form 21-940, Application for Increased Compensation 
Based on Unemployability of March 2004 the Veteran reported 
that he had tried to obtain employment since he had become 
too disabled to work.  He had 12 years of education.  He 
reported that he was unable to work due to his service-
connected back disorder.  

On VA Form 21-940 of May 2004 the Veteran reported having 
last worked in 1982 as a welder.  

On VA general medical examination in May 2004 it was noted 
that the Veteran took Tylenol for back pain.  He had multiple 
nonservice-connected disorders and was not currently 
employed.  He stated that he could not sit long enough 
because of his low back.  He reported having difficulty 
bending, pushing, turning, and twisting.  On examination he 
had tenderness and spasm of the lumbar paraspinal muscles.  
Low back flexion was to 40 degrees, extension was to 10 
degrees, lateral rotation was to 15 degrees, and lateral 
"rotation" (bending) was to 15 degrees.  The pertinent 
diagnosis was chronic lumbosacral strain/sprain syndrome with 
reduced endurance of moderate severity.  His gait was stable.  
His nonservice-connected diabetes with complications 
including coronary artery disease, well controlled 
hypertension, and asymptomatic gout were noted.  It was 
commented that he would be "impaired with physical 
activities or physical abilities."  However, there was no 
restriction or inability to hold down gainful employment due 
to nonservice-connected disabilities.  

In VA Form 21-8940 of October 2005 the Veteran again reported 
having last worked in 1982 as a welder.  

On VA examination in November 2005 it was noted that the 
Veteran had a history of low back pain with radicular 
symptoms down the left lower extremity, and pain starting in 
the low back and radiating down the back of the leg.  He 
stated that his calf muscle became weak if he walked for more 
than a block or so.  He used a back brace to help support his 
back but did not use a cane.  He did not currently take any 
medication for his back.  His activities of daily living were 
independent but he had difficulties with activities such as 
bending, pushing, turning, and twisting.  He stated that he 
was unable to work as a laborer because of his back and he 
had not been able to find work which was sedentary.  He had 
pain every day which was in the form of stiffness, achiness, 
and spasm.  On examination he had tenderness with spasm of 
the lumbar paravertebral muscles.  Active and passive lumbar 
flexion was to 40 degrees, extension to 10 degrees, lateral 
rotation to 15 degrees, and lateral "rotation" (bending) to 
15 degrees.  With repetitive use there was no additional loss 
of range of motion due to pain, fatigue, weakness or 
incoordination.  Range of motion was limited by pain.  
Neurologically, there was patchy hypesthesia to diminished 
sensation of the outer margin of the left leg but motor 
strength was 5/5 and deep tendon reflexes were symmetrical.  
There was no weakness or atrophy noted.  The diagnosis was 
chronic low back sprain/strain with lumbar radiculopathy with 
reduced endurance.  

On VA examination in February 2007 the Veteran had subjective 
complaints of constant moderate to severe low back pain with 
pain radiating to his left leg, which was a constant burning 
pain; mild to moderate weakness, fatigue, and functional 
loss.  With his occasional functional loss he had fallen 
three or four times in the last year.  He walked with a 
moderate, slow, antalgic gait, utilizing a walker at the time 
of the examination.  He did not use a back brace, a cane or a 
wheel chair.  He had been employed in a supermarket for about 
six months stocking shelves but had stopped working due to 
his back condition.  He reported that at work and as part of 
his activities of daily living he had difficulty in sitting, 
standing, and walking for more than a half hour, as well as 
bending and lifting more than 25 pounds due to low back pain.  

On physical examination active and passive range of motion of 
the lumbar spine was 40 degrees of flexion, 15 degrees of 
extension, right and left rotation to 20 degrees, and right 
and left lateral bending to 20 degrees.  With three 
repetitions, his range of motion was not additionally limited 
by pain, fatigue, weakness or lack of endurance.  He denied 
flare-ups of his low back condition.  There was moderate pain 
on lumbar flexion from 30 to 40 degrees, on right and left 
lateral bending from 10 to 20 degrees, on right and left 
rotation from 10 to 20 degrees, and on extension from 5 to 15 
degrees.  There was moderate spasm and moderate tenderness 
but no weakness.  Neurologically, there was decreased 
sensation to touch by a monofilament on the left lower 
extremity and a moderate decrease in motor function of the 
left lower extremity with strength being 3/5.  He denied 
having any incapacitating episodes during a 12 month period.  
Lumbar X-rays revealed arthritis and intervertebral disc 
space narrowing at L4-5 and L5-S1 with secondary vacuum disc 
phenomena.  The diagnosis was a lumbar strain, moderately 
active, and lumbar lower extremity radiculopathy, moderately 
active.  

In June 2007 the Veteran's primary VA care physician 
submitted a certified statement in which he reported having 
treated the Veteran for ten years.  The Veteran reported that 
his back pain was so severe that it prevented him from 
working.  The Veteran had stated that his pain incapacitated 
him to the point that he had trouble lifting his walker or 
getting onto a bus.  He stated that he got out of bed at 
night and walked back and forth to relieve the pain.  

Analysis

Lumbosacral Strain

Addressing neurologic symptoms from nerve root stretching, in 
any potential assignment of a 50 percent rating, the Veteran 
is already assigned a separate compensable rating of 10 
percent for mild sciatic neuropathy of the left lower 
extremity.  This combines with the 40 percent rating for 
lumbosacral strain, under 38 C.F.R. § 4.25, the Combined 
Ratings Table, to 46 %, which is then rounded up to 50 
percent.  Thus, to now assign a 50 percent rating would 
result in encompassing the left lower extremity's sciatic 
neuropathy twice for the purpose of computing the correct 
level of disability compensation.  This is prohibited under 
38 C.F.R. § 4.14 (Avoidance of Pyramiding).  That regulation 
states that "the evaluation of the same manifestation under 
different diagnoses [is] to be avoided."  

Accordingly, the assignment of a 50 percent rating based on 
thoracolumbar fusion and neurologic symptoms from nerve root 
stretching is not warranted.  

The evidence is otherwise negative for ankylosis, favorable 
or unfavorable, of the Veteran's thoracolumbar spine.  

With respect to assigning a rating based on incapacitating 
episodes, the evidence does not show that the Veteran has had 
any episodes for which bed rest was prescribed by a 
physician.  In this regard, the June 2007 statement by the 
Veteran's primary VA care physician noted that the Veteran 
complained of, what the Veteran described as, incapacitating 
episodes of back pain.  However, this is no more than a mere 
description of the Veteran's complaints.  That physician did 
not endorse the Veteran's complaints or relate that bed rest 
had been prescribed.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (where a history recorded by an examiner had not 
filtered, enhanced, or added medico-evidentiary value to the 
lay history through medical expertise, the history did not 
constitute competent medical evidence).  

Accordingly, the criteria for a 50 percent rating for a 
lumbosacral strain are not met. 

Here, the 40 percent rating for the service-connected 
lumbosacral strain, when combined under 38 C.F.R. § 4.25, 
with the 10 percent rating for radiculopathy of the left 
lower extremity, results in a combined disability rating of 
50 percent.  This 50 percent rating is greater than a 40 
percent rating under the IVDS formula and because there is no 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months, a higher 
rating under the IVDS rating formula is not warranted.  

Extraschedular Consideration

The Board is precluded from assigning an extraschedular 
rating under 38 C.F.R. 3.321(b)(1) in the first instance but 
not from considering whether the case should be referred for 
such a rating.  The threshold factor is, after considering 
the level of severity and symptomatology with the schedular 
criteria, whether there is such an exceptional disability 
picture, with such related factors as frequent 
hospitalizations or marked interference with employability, 
that the schedular rating criteria are inadequate.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 
F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability 
level and symptomatology, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  In that case, referral for 
consideration of an extraschedular rating is not required.  
Thun, Id. Here, comparing the current disability level and 
symptoms to the Rating Schedule, the degree of disability is 
contemplated therein.  Frequent periods of hospitalizations 
have not been required and marked interference due solely to 
the disorder at issue is not shown.  
Thus, the assigned schedular rating is adequate and referral 
for consideration of an extraschedular rating is not 
required.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

TDIU Rating

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).

The Veteran's only service-connected disabilities are a 
lumbosacral strain, rated 40 percent disabling; and 
radiculopathy of the left lower extremity, rated 10 percent 
disabling; for a combined disability rating of 50 percent.  
Accordingly, he does not met the schedular criteria for a 
TDIU rating under 38 C.F.R. § 4.16(a). 

38 C.F.R. § 4.16(b) provides that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Such cases should submit to the VA 
Director, Compensation and Pension Service, for extra-
schedular consideration when a veteran is unemployable by 
reason of service-connected disabilities, but fails to meet 
the percentage standards of 38 C.F.R. § 4.16(a).  In such a 
submission there should be a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue. 

While the Board does not have authority to grant an 
extraschedular TDIU rating in the first instance, the Board 
does have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating. 
38 C.F.R. § 4.16(b).

The November 2003 statement of the Veteran's primary VA care 
physician clearly lists both service connection and multiple 
nonservice-connected disabilities as causing the Veteran's 
unemployability with respect to the performance of heavy 
manual labor.  The June 2007 statement from the Veteran's 
primary VA care physician merely relates the Veteran's 
complaint of back pain which was so severe that he could not 
work.  There was no comment from that physician endorsing the 
Veteran's statement, nor did the physician otherwise state 
that the Veteran's service-connected disorder caused 
individual unemployability.  

Significantly, the only medical opinion on this matter was 
rendered at the time of the May 2004 VA examination and the 
examiner at that time concluded that there was no inability 
to hold down gainful employment due to nonservice-connected 
disabilities.  This might suggest that the Veteran was unable 
to hold down gainful employment due to service-connected 
disabilities.  However, this was not what the May 2004 VA 
examiner stated.  Moreover, the Veteran's primary VA care 
physician opinion in November 2003 concluded that a 
combination of service-connected and nonservice-connected 
disorders precluded heavy manual labor.  However, here, the 
Veteran has 12 years of education and is thus capable of more 
than mere manual labor.

For these reasons, the Board concludes the record evidence 
establishes that the Veteran's service-connected disabilities 
alone do not prevent him from securing or following a 
substantially gainful occupation, and as such he does not 
meet the criteria for a TDIU rating.  Thus, there is no basis 
for referral of this case for extra-schedular consideration.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App.337 (1996). 


ORDER

The claim for a rating in excess of 40 percent for a 
lumbosacral strain is denied. 

The claim for a TDIU rating is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


